By the Court. Coctet.
Mullin, J.
The object of a physical examination of a person proposing to insure his life in an insurance company by a competent physician, is to ascertain whether he is laboring under, or is subject to, any diseases or defect which may have a tendency to shorten life. The inquiry involves an examination not only into the present state of the various organs and functions of the body, but into the tendency of those organs and functions to take on diseases, as affected by habits of mind as well as of body, temperament, tendency to disease from hereditary causes, and the occupation and condition in life of the subject. Of two persons of the same age and present bodily health, the one may present a risk entirely safe and proper to be taken—the other unsafe and improper to be taken. It is impossible to affix limits to the subjects, into which it is not only proper but necessary for an examining surgeon to inquire, in order to arrive at a conclusion upon which he can safely advise the acceptance or rejection of a risk.
Whether I am right or wrong in these views, I entertain no doubt that in many cases a knowledge of the pecuniary circumstances of a person desiring to be insured is material to the risk, as affecting, in some degree, the life; and they are a legitimate subject of inquiry for the examining physician or surgeon.
This inquiry may not be material in every case, but the surgeon alone can tell whether it was or was not so in a given case. It is, therefore, competent to ask him whether he made *439the inquiry, and what response was given, and how far he deemed such answer material in deciding to advise the taking of the risk.
In such cases the very point of inquiry is whether the pecuniary circumstances were deemed by him material, and whether he would have advised the acceptance of the risk if it had not appeared that the person desiring to be insured was a man of means. This is the only inquiry by which the real importance of the inquiry and answers can be ascertained.
For these reasons I think the learned justice who tried this cause erred in rejecting the question put to Dr. Staats, as to the effect upon his mind and action in respect to said application ; and the judgment, should, for this reason be reversed, and a new trial ordered, costs to abide the event.
All the other judges concurred, except Weight, J., who did not vote.
Judgment reversed, and new trial ordered, costs to abide event.